         Case 1:19-cr-00084-DLH Document 2 Filed 06/05/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                      INDICTMENT

                  v.                          Case No. ______________________

APRIL LYNN GEARHART,                          Violations: 21 U.S.C. §§ 846 and 853; and
a/k/a RENO                                    18 U.S.C. §§ 1957 and 2

                                     COUNT ONE

             Conspiracy to Distribute and Possess with Intent to Distribute
                a Controlled Substance (500 grams or more – mixture)

The Grand Jury Charges:

      From in or about December 2016 through the date of this Indictment, the exact

dates unknown to the grand jury, in the District of North Dakota, and elsewhere,

                              APRIL LYNN GEARHART,
                                    a/k/a RENO,

knowingly and intentionally combined, conspired, confederated, and agreed with others,

both known and unknown to the grand jury, to distribute and possess with intent to

distribute 500 grams or more of a mixture and substance containing a detectable amount

of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii), and Title 18, United States Code,

Section 2.
            Case 1:19-cr-00084-DLH Document 2 Filed 06/05/19 Page 2 of 6



                                         Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

       1.      It was a part of said conspiracy that the conspirator and others would and

did distribute and possess with intent to distribute methamphetamine, a Schedule II

controlled substance, in Williston, North Dakota, and elsewhere;

       2.      It was further a part of said conspiracy that on or about November 1, 2018,

APRIL LYNN GEARHART, a/k/a RENO, knowingly engaged and attempted to engage

in a monetary transaction, affecting interstate and foreign commerce, in criminally

derived property, of a value greater than $10,000.00, to wit: the purchase of a 2019 Buick

Encore, Coppertone color, Vehicle Identification Number (VIN)

KL4CJGSM2KB744459, with United States currency in the amount of $30,000.00, from

Williston Motors LLC, DBA Williston Auto, located in Williston, North Dakota, such

property having been derived from specified unlawful activity, to wit: Distribution of a

Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1), and

Conspiracy to Distribute a Controlled Substance, in violation of Title 21, United States

Code, Section 846;

       3.      It was further a part of said conspiracy that one or more of the conspirators

attempted to conceal their activities;

       4.      It was further part of said conspiracy that one or more of the conspirators

did use United States currency in their drug transactions;



                                              2
            Case 1:19-cr-00084-DLH Document 2 Filed 06/05/19 Page 3 of 6



       5.      It was further a part of said conspiracy that one or more of the conspirators

collected drug proceeds in the form of United States currency;

       6.      It was further a part of said conspiracy that one or more of the conspirators

did use telecommunication facilities, including cellular telephones, to facilitate the

distribution of methamphetamine; and

       7.      It was further a part of said conspiracy that one or more conspirators

traveled between the states of North Dakota and Nevada and elsewhere, to obtain,

transport, and distribute methamphetamine;

       In violation of Title 21, United States Code, Section 846, and Title 18, United

States Code, Section 2; Pinkerton v. United States, 328 U.S. 640 (1946).




                                              3
          Case 1:19-cr-00084-DLH Document 2 Filed 06/05/19 Page 4 of 6



                                      COUNT TWO

Engaging in a Monetary Transaction in Property Derived from Specified Unlawful
                                   Activity
                            (Money Laundering)

The Grand Jury Further Charges:

       On or about November 1, 2018, in the District of North Dakota,

                               APRIL LYNN GEARHART,
                                     a/k/a RENO,

knowingly engaged and attempted to engage in a monetary transaction, by, through, and

to a financial institution, affecting interstate and foreign commerce, in criminally derived

property, of a value greater than $10,000.00, to wit: the purchase of a 2019 Buick Encore,

Coppertone color, Vehicle Identification Number (VIN) KL4CJGSM2KB744459, with

United States currency in the amount of $30,000.00, from Williston Motors LLC, DBA

Williston Auto, located in Williston, North Dakota, such property having been derived

from specified unlawful activity, to wit: Distribution of a Controlled Substance, in

violation of Title 21, United States Code, Section 841(a)(1), and Conspiracy to Distribute

a Controlled Substance, in violation of Title 21, United States Code, Section 846;

       In violation of Title 18, United States Code, Section 1957.




                                             4
             Case 1:19-cr-00084-DLH Document 2 Filed 06/05/19 Page 5 of 6



                               FORFEITURE ALLEGATION

The Grand Jury Further Finds Probable Cause That:

       As a result of committing the controlled substance offense alleged in Count One of

the Indictment, defendant APRIL LYNN GEARHART, a/k/a RENO, shall forfeit to the

United States, pursuant to Title 21, United States Code, Section 853, any and all property

constituting or derived from any proceeds the defendant obtained directly or indirectly as

a result of the violations and any and all property used or intended to be used in any

manner or part to commit or to facilitate the commission of the violations alleged in

Count One of the Indictment, including but not limited to the following:

   • A 2019 Buick Encore, Coppertone color, Vehicle Identification Number (VIN)

       KL4CJGSM2KB744459.

       Further, the United States will seek a money judgment for the total amount of

proceeds. If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

       (a)      cannot be located upon the exercise of due diligence;

       (b)      has been transferred to, sold to, or deposited with a third person;

       (c)      has been placed beyond the jurisdiction of the Court;

       (d)      has been substantially diminished in value; or

       (e)      has been commingled with other property which cannot be subdivided

                without difficulty;




                                               5
           Case 1:19-cr-00084-DLH Document 2 Filed 06/05/19 Page 6 of 6



it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of APRIL LYNN GEARHART, a/k/a

RENO, up to the value of the above-listed forfeitable property;

         In violation of Title 21, United States Code, Section 853.

                                            A TRUE BILL:

                                            _________________________________
                                            /s/ Grand Jury Foreperson
                                            Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

JJO/kt




                                               6
